t c memo united_states tax_court srichai and pusadee rungrangsi petitioners v commissioner of internal revenue respondent docket no filed date srichai and pusadee rungrangsi pro sese gretchen a kindel for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies additions and penalties with respect to petitioners' federal income taxes additions to tax and penalties year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number all section references are to the internal_revenue_code for the years in issue all rule references are to the tax_court rules_of_practice and procedure the deficiencies herein generally relate to petitioners' ownership and operation of a restaurant in stanton california the issues for decision are whether a purported sale of a restaurant stanton mexicatessen from petitioners to suvanee eagatatt on date should be recognized for tax purposes so that petitioners would be entitled to a capital_loss on the sale for that year whether petitioners properly reported the income from the operation of stanton mexicatessen for and or whether petitioners are entitled to deductions for investment_interest expenses for and or whether petitioners are liable for additions to tax pursuant to sec_6651 for failure to timely file their tax returns for and and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners resided in cerritos california background mr rungrangsi was born in thailand in he first came to the united_states in to attend georgia state university where he obtained a master's degree in economics after obtaining his degree mr rungrangsi returned to thailand to work for the thai government in mr rungrangsi married and he returned to the united_states with mrs rungrangsi and became a bartender in new york in petitioners moved to southern california and mr rungrangsi continued to work as a bartender mrs rungrangsi worked as a registered nurse after moving to california petitioners began investing in real_estate in they acquired commercial property in long beach california and in they acquired a residence in petitioners acquired a minimarket business in south el monte california with the equity from their house they invested approximately dollar_figure to purchase the minimarket but had insufficient funds to purchase inventory consequently petitioners borrowed funds from suvanee eagatatt a friend of mrs rungrangsi ms eagatatt obtained a home equity loan of dollar_figure and lent the proceeds to petitioners without interest petitioners were obligated to pay off the loan directly to ms eagatatt's lender in petitioners sold the minimarket at a profit for dollar_figure stanton mexicatessen restaurant on date petitioners purchased stanton mexicatessen a restaurant located in stanton california for dollar_figure an apparent coincidence from sonia finkelstein to pay for the restaurant petitioners obtained a dollar_figure loan from first international bank secured_by petitioners' residence received dollar_figure in seller's financing which was to be repaid at an interest rate of percent by date and paid the balance of the purchase_price in cash including the funds from ms eagatatt's home equity loan petitioners maintained two business checking account sec_1 for the operation of stanton mexicatessen the first account no was held at sanwa bank the sanwa business checking account petitioners along with somphob sam osathanond petitioners' nephew who assisted in the operation of the restaurant were signatories on this account the second account no was held at bank of america this latter account was opened on date and closed on date in operating the restaurant petitioners did not deposit all cash petitioners also maintained personal checking and savings accounts at sanwa bank bank of america and first central bank receipts into the business checking accounts often they used the receipts to make purchases such as inventory in petitioners began to experience financial difficulties resulting in the foreclosure of a rental property in contemplation of bankruptcy on date petitioner arranged for ms eagatatt to sign and file a notice to creditors of bulk_sale pursuant to the uniform commercial code the bulk_sale notice in orange county california in which the assets of stanton mexicatessen were purportedly transferred to ms eagatatt petitioners received no monetary consideration for this transfer but the bulk_sale notice indicated that ms eagatatt was to assume all liabilities of the restaurant further the lease for the land on which the restaurant operated was amended to reflect the transfer to ms eagatatt on or about date petitioners filed for bankruptcy protection from creditors the record does not reflect the type of bankruptcy protection petitioners sought preparing and filing of tax returns petitioners' and joint income_tax returns all of which were untimely filed were prepared by professional accounting firms for petitioners reported on schedule c profit or loss from business a loss of dollar_figure from the operation of stanton mexicatessen also for petitioners reported investment_interest expenses of dollar_figure on schedule a itemized_deductions for petitioners reported on schedule c a loss of dollar_figure from the operation of stanton mexicatessen and interest_expenses of dollar_figure on schedule a for petitioners did not file a schedule c and did not report any income or loss from the operation of stanton mexicatessen petitioners filed form_4797 sales of business property for and reported a loss from the sale of stanton mexicatessen's assets of dollar_figure less a dollar_figure gain from the disposition of other restaurant property for a net_loss of dollar_figure form_4797 reported a sales date for the restaurant of date notice_of_deficiency respondent asserts that petitioners gave ms eagatatt a security_interest in the assets of stanton mexicatessen as opposed to selling the restaurant to her accordingly respondent determined that because petitioners did not sell stanton mexicatessen they are not entitled to the claimed capital_loss for as a consequence of that determination respondent determined that petitioners failed to report the restaurant income for and further that they underreported the restaurant income for and respondent therefore reconstructed petitioners' restaurant income for each of the years in issue by determining the net profit from the restaurant a sec_3 percent of the restaurant's gross_receipts as reported by petitioners in and and as reported by ms eagatatt in respondent also determined that petitioners were not entitled to claimed investment_interest expense deductions for and finally respondent determined accuracy-related_penalties pursuant to sec_6662 for each of the years in issue and additions to tax pursuant to sec_6651 for petitioners' failure to timely file their tax returns for each of the years in issue issue sale of restaurant opinion the first issue for decision concerns the nature of the transfer of stanton mexicatessen to ms eagatatt that is whether petitioners sold the assets of the restaurant to ms eagatatt as petitioners assert or merely gave her a security_interest in the assets of the restaurant as respondent maintains preliminarily we note that although petitioners reported the sale of the restaurant on their tax_return the transaction in fact occurred on date petitioners maintain they reported the loss from the purported sale of the restaurant on their tax_return on the advice of their accountant because the transaction occurred in petitioners are not entitled to the loss in and we sustain respondent's determination for that adjustment for that year see sec_165 however because other adjustments in the notice_of_deficiency relating to self-employment taxes are computational and not in dispute we have jurisdiction over petitioners' tax_year we shall address petitioners' entitlement to a loss deduction in sec_6214 under sec_165 taxpayers generally are entitled to deduct losses not otherwise compensated for by insurance or otherwise sec_165 limits the deductions of noncorporate taxpayers to losses_incurred in a trade_or_business activity a for-profit activity or casualty and theft losses to decide whether a taxpayer is entitled to a loss as the result of a sale which is a part of a trade_or_business or for- profit activity we must first determine whether a sale is deemed to have occurred the term 'sale' is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay money 77_tc_1221 quoting 380_us_563 whether a sale has occurred depends on the facts and circumstances 24_tc_1124 affd 241_f2d_288 9th cir the relevant factors to be considered include whether legal_title passes how the parties treat the transaction and whether an equity was acquired in the property see grodt mckay realty inc v commissioner supra at trial mr rungrangsi testified that he sold stanton mexicatessen to ms eagatatt on date apparently in order to place the restaurant's assets outside the reach of creditors he asserted that he neither owned nor operated the restaurant after date and that he thereafter considered ms eagatatt to be the owner of the restaurant based on the entire record we conclude that no sale took place mr rungrangsi admitted that the restaurant's business license remained in petitioners' names after date indeed the record is unclear when and if the license was ever changed the business checking account at sanwa bank was never changed to make ms eagatatt a signatory thereon or to remove petitioners as signatories more importantly petitioners continued to utilize the sanwa business checking account after date in the same manner as they had previously used the account--drafting checks out of the account and endorsing and depositing checks into the account during petitioners made deposits totaling dollar_figure into the sanwa business checking account and wrote checks totaling dollar_figure for apparent business_expenses out of the sanwa business checking account further during petitioners wrote checks to themselves or for personal expenses out of the sanwa business checking account even though the bulk_sale notice indicated that ms eagatatt would be responsible for all of stanton mexicatessen's liabilities during petitioners continued to write checks to first international bank which issued the dollar_figure small_business loan and to ms finkelstein the seller who financed dollar_figure toward the purchase of the restaurant out of the sanwa business checking account mr rungrangsi admitted that the loan documents for first international bank were never amended to reflect the assumption of the liabilities by ms eagatatt and that he continued to make payments to the lenders no checks from any business checking account were ever written to ms eagatatt we also note that stanton mexicatessen's form 940-ez employer's annual federal unemployment futa_tax return dated date and form_941 employer's quarterly federal tax_return dated date were both signed by mr rungrangsi and identified him as the owner most compelling however is the testimony of ms eagatatt although ms eagatatt filed a schedule c with her income_tax return and reported a dollar_figure loss from the operation of stanton mexicatessen she conceded during an internal_revenue_service irs audit of her return that she was not entitled to the loss ms eagatatt testified that she knew nothing about the restaurant-- she had only visited the restaurant once and did not even know the address or generally what city the restaurant was located in further she testified that she never received any money from the restaurant's operation ms eagatatt explained that she lent petitioners proceeds from the equity in her house because she was a friend of petitioners and wanted to help petitioners with their business at the time of the loan for the purchase of the minimarket ms eagatatt was not aware that her house might be foreclosed upon if petitioners failed to repay it was only later that ms eagatatt discovered that she had no security if petitioners failed to make payments to ms eagatatt's bank lender so she asked petitioners to place the restaurant in her name thus the purpose of placing the restaurant in ms eagatatt's name was to give her a security_interest in the restaurant's assets and nothing more q and when you signed the document exhibit 25-y the bulk_sale notice what was your intent a just want to be the name in the restaurant q did you intend to buy the restaurant a i wanted the restaurant to be under my name and i don't know how to do the restaurant that's the only thing i want the name under the restaurant q if the business was sold to a third party for more than dollar_figure the outstanding balance of ms eagatatt's home equity loan on date did you expect to receive that full amount or just dollar_figure a just for the equity--the equity loan and that's it q and who would get the proceeds that exceeded the dollar_figure a whatever who want i don't-- q would that be mr rungrangsi a should be it is evident that the benefits_and_burdens_of_ownership of the restaurant were never transferred to ms eagatatt see grodt mckay realty inc v commissioner supra and petitioners continued to retain significant control_over the restaurant and its operation see 86_tc_1009 see also 309_us_331 74_tc_305 affd 671_f2d_316 9th cir 68_tc_767 the transfer of the restaurant to ms eagatatt was intended to create a security_interest see hedrick v commissioner tcmemo_1980_54 see also 308_us_252 and it is well settled that the mortgaging of property does not constitute a sale_or_exchange 16_tc_649 affd 198_f2d_357 2d cir 1_tc_682 t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid 281_us_376 to summarize we find that the date event was not a sale and therefore we hold that petitioners are not entitled to a loss in connection therewith for either or issue unreported income for having found that petitioners owned stanton mexicatessen after date we proceed to decide the amount of income from the restaurant petitioners should have reported both before and after that date according to irs revenue_agent julia chang who conducted petitioners' examination petitioners were unable to produce any books_or_records to substantiate the income and expenses for stanton mexicatessen for the years in issue and none were introduced into evidence at trial revenue_agent chang testified that because of the large number of cash transactions a bank_deposits analysis was considered inappropriate consequently revenue_agent chang reconstructed petitioners' income from the restaurant by analyzing industry standards she utilized the rma annual_statement studies for the relevant time period which indicated that the industry standard for net profits before tax for restaurants with gross_receipts of less than dollar_figure wa sec_3 percent of gross_receipts therefore she reconstructed petitioners' net_income for the restaurant based on the product of percent of petitioners' reported gross_receipts for and for revenue_agent chang utilized the gross_receipts reported by ms eagatatt where taxpayers fail to maintain adequate books_or_records the commissioner is entitled to reconstruct the taxpayers' income through indirect methods 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 92_tc_661 in the case herein respondent utilized a variation of the so-called percentage markup method which is a permissible method of reconstructing income see 374_f2d_96 6th cir affg tcmemo_1965_ 267_f2d_879 5th cir affg tcmemo_1956_260 22_tc_893 and has been applied in situations involving restaurants see edgmon v commissioner tcmemo_1993_486 dilando v commissioner tcmemo_1975_243 we have previously sustained deficiency determinations where the commissioner has applied the percentage markup method based on a percentage of gross_receipts see 14_bta_324 klebanoff v commissioner tcmemo_1973_174 petitioners did not introduce any evidence to establish the correct amounts of their income instead mr rungrangsi in questioning revenue_agent chang attempted to challenge her basis for using the percentage markup method and her failure to contact him directly rather than his accountants for information about the restaurant petitioners failed to present any credible_evidence that shows respondent's determination was erroneous rule a 290_us_111 in general we do not look behind the notice_of_deficiency and consider the actions or determinations of a revenue_agent and we shall not do so here see 62_tc_324 thus we sustain respondent's determination relating to the reconstruction of petitioners' income for the operation of stanton mexicatessen for each of the years in issue issue interest_expenses the third issue for decision is whether petitioners are entitled to investment_interest expense deductions for and and which according to the notice_of_deficiency have carryover consequences to respondent disallowed dollar_figure of interest_expenses in and dollar_figure of investment_interest expenses in as deductions because petitioners failed to substantiate the expenses or establish their entitlement to such deductions petitioners contend that the disputed interest_expenses represent interest_paid pursuant to the loans from first international bank for the small we note that revenue_agent chang worked with petitioners' accountants because mr rungrangsi signed a power_of_attorney to the accountants business loan and ms finkelstein for the restaurant acquisition financing sec_163 generally allows the deduction of interest_paid on indebtedness during the taxable_year sec_163 limits the deduction for investment_interest to the extent of net_investment_income investment_interest means interest_paid on indebtedness allocable to property_held_for_investment sec_163 property_held_for_investment includes any interest held by the taxpayer involving the conduct_of_a_trade_or_business which is not passive_activity and with respect to which the taxpayer did not materially participate sec_163 net_investment_income means investment_income gross_income from property_held_for_investment and net gain from the disposition of property_held_for_investment over investment_expenses sec_163 and b petitioners have not shown that they received any offsetting investment_income during or thus they are not entitled to a deduction for investment_interest expenses for those years cf scott v commissioner tcmemo_1997_507 arguably the interest_expenses paid_by petitioners were not for investment_interest but were instead for interest indebtedness incurred in the operation of a trade_or_business and which is not subject_to limitation under sec_163 see 89_tc_445 paoli v commissioner tcmemo_1988_23 but if the interest_expenses were for trade_or_business indebtedness such expenses would already be allowed and provided for in the reconstruction of petitioners' restaurant income and in fact petitioners did report on schedules c interest_expenses of dollar_figure for and dollar_figure for thus to both allow deductions for these interest_expenses on schedules c and for trade_or_business interest_expenses on schedules a would amount to the allowance of double deductions consequently respondent's determination disallowing dollar_figure of interest_expenses for and dollar_figure of interest_expenses for is sustained issue failure_to_file additions to tax the fourth issue for decision is whether petitioners are liable for the addition_to_tax pursuant to sec_6651 for failing to timely file their income_tax returns for each of the years in issue sec_6651 imposes an addition_to_tax of percent for each month or fraction thereof in which an income_tax return is not filed after the prescribed filing_date an exception is made for reasonable_cause not due to willful neglect although the record on this issue is vague petitioners concede that they did not timely file their tax returns for the years in issue respondent contends that the return was filed on date the return was filed on date and the return was filed on date petitioners assert that they were entitled to automatic month extensions for the filing of their returns for each of the years in issue in order to obtain an automatic 4-month filing extension the taxpayer must satisfy three requirements the taxpayer must prepare and sign form_4868 application_for automatic_extension of time to file u s individual_income_tax_return file form_4868 on or before the date on which the tax_return is due and properly estimate the tax due for such taxable_year and remit the unpaid balance 98_tc_203 affd in part and revd in part on other grounds 78_f3d_1355 9th cir see also sec_1_6081-4 income_tax regs petitioners did not offer any copies of forms for the years in issue or other evidence to establish that they satisfied the requirements for obtaining the automatic_extension moreover they offered no proof as to whether they had reasonable_cause for failing to timely file their returns thus we sustain respondent's determination as to the addition_to_tax pursuant to sec_6651 for each of the years in issue issue accuracy-related_penalties the final issue for decision is whether petitioners are liable for the accuracy-related_penalty due to negligence or disregard of rules or regulations pursuant to sec_6662 for each of the years in issue sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence means any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 see also 85_tc_934 no accuracy-related_penalty is imposed with respect to any portion of the understatement in which the taxpayer acted with reasonable_cause and in good_faith sec_6664 mr rungrangsi testified that he relied on his accountants in preparing the tax returns for the years in issue however he did not establish that he provided his accountants with all the information necessary for them to prepare petitioners' returns properly petitioners' accountants did not testify at trial and the parties stipulated that petitioners did not have any books_or_records reflecting the income or expenses of stanton mexicatessen for the years in issue reliance on an accountant to prepare tax returns is not sufficient by itself to establish reasonable_cause see 88_tc_654 the taxpayer must also show that he supplied the tax preparer with complete and accurate information so that the return could be properly prepared an incorrect return was the result of the tax preparer's mistakes and the taxpayer in good_faith relied on the advice of a competent tax preparer 86_tc_492 affd 864_f2d_1521 10th cir petitioners have not established that they acted with reasonable_cause and in good_faith in relying on their accountants to prepare their tax returns for the years in issue they have also failed to demonstrate that they maintained books_and_records in accordance with sec_6001 consequently we hold that petitioners are liable for the accuracy- related penalty pursuant to sec_6662 for each of the years in issue to reflect the foregoing decision will be entered for respondent
